IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 15, 2008
                                No. 07-10905
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

CRAIG WHITE

                                           Plaintiff-Appellant

v.

DAVID GUTIEREZ, Sheriff; LUBBOCK COUNTY JAIL

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:07-CV-105


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Craig White, Texas prisoner # 070970, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 civil rights complaint as frivolous.
      White argues that his constitutional rights were violated when prison
guards sexually harassed him by calling him names concerning his sexual
orientation. Verbal abuse and threatening language and gestures, however, do




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10905

not give rise to a cause of action under § 1983. Siglar v. Hightower, 112 F.3d
191, 193 (5th Cir. 1997); McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983).
      White asserts that he was denied access to the prison law library. To the
extent that this claim may be liberally construed as a claim of denial of access
to the courts, White has not demonstrated the actual injury required for such a
claim. See Lewis v. Casey, 518 U.S. 343, 351 (1996).
      White also asserts that the prison guards’ actions were in retaliation for
his reporting of illegal chemical dumping.       White has not established a
retaliation claim because he has not alleged “a chronology of events from which
retaliation may plausibly be inferred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th
Cir. 1995).
      White argues for the first time on appeal that the prison guards’ actions
were in retaliation for his filing of a lawsuit against the Lubbock FBI and
sheriff’s office and that prison guards denied him toilet paper and prevented him
from using grievance procedures. White may not raise these claims for the first
time on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th
Cir. 1999).
      White’s appeal is without arguable merit and is thus frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly, we dismiss
his appeal as frivolous. See 5TH CIR. R. 42.2. The dismissal of this appeal as
frivolous and the district court’s dismissal of White’s complaint as frivolous
count as two strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Prior to this, White had accumulated at least
one strike. See White v. Lubbock Office, Federal Bureau of Investigation, No.
5:07-CV-091 (N.D. Tex. Aug. 13, 2007). Because White has now received at least
three strikes under § 1915(g), he is barred under that statute from proceeding
in forma pauperis in any civil action or appeal while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury.

                                       2
                            No. 07-10905

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED; 28
U.S.C. § 1915(g) BAR IMPOSED.




                                 3